8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Earl HOLSTON, Plaintiff-Appellant,v.George T. GRIFFIN, Clerk of the Superior Court of CumberlandCounty, North Carolina;  Peggy J. Brinson;Patricia Owen, Defendants-Appellees.
No. 93-6624.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 30, 1993.Decided:  October 25, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-92-543)
James Earl Holston, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
James Earl Holston appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record, the district court's opinion, and the magistrate judge's report and recommendation discloses that this appeal is without merit.*  Accordingly, we affirm the district court's judgment.  Holston v. Griffin, No. CA92-543 (E.D.N.C. June 8, 1993).  We deny Holston's Motion for Judicial Notice and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although an assertion that court clerks negligently handled pleadings without an allegation of intentional or malicious action states a violation of the First Amendment,  see McCray v. Maryland, 456 F.2d 1, 5 (4th Cir. 1972), Holston failed to demonstrate that the alleged negligence deprived him of any right.  The uncontested evidence demonstrated that Holston successfully filed numerous documents and that the court considered these motions.  Accordingly, the district court appropriately granted Defendants' Motion for Summary Judgment